Citation Nr: 0911433	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to an increased disability rating for an anxiety 
disorder with depression, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Board notes that the Veteran 
disagreed with the denial of an increased rating for anxiety 
with depression, specifically seeking a 30 percent rating as 
reflected in his representative's February 2009 argument.  

The Board also notes that the Veteran perfected an appeal 
with respect to the issues of entitlement to service 
connection for post-traumatic stress disorder and entitlement 
to an increased rating for bilateral hearing loss disability.  
In a written statement dated in September 2005, he withdrew 
his appeal with respect to the hearing loss issue and in a 
written statement received in April 2006 he withdrew his 
appeal with respect to the post-traumatic stress disorder 
issue.  The Board will limit its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's anxiety disorder with depression is manifested 
by occupational and social impairment which most nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).






CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not 
higher, for an anxiety disorder with depression are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, an April 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
In addition, it provided appropriate notice with respect to 
the effective-date element of the claim and informed the 
veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
no additional evidence was submitted or identified by the 
Veteran following the provision of the required notice.  
Therefore, is no reason to believe that the ultimate decision 
of the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record also reflects that the Veteran's VA outpatient 
records have been obtained and that he has been afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  It also appears from the 
argument submitted by the Veteran's representative that the 
Veteran is seeking a 30 percent rating for the disability, 
the rating increase that is granted in this decision.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Therefore, 
the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

A 10 percent rating is for assignment for an anxiety disorder 
not otherwise specified when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9413.

A 30 percent rating is for assignment where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9413.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2008).

Analysis

The record reflects that the Veteran had naval service during 
World War II in the European theater.  He authored an article 
recounting his service aboard the USS LST 54 during which an 
Nazi plane dropped a bomb onto his ship while it was en route 
in the English Channel.  He was in the engine room, close to 
where the bomb dropped.  He noted that while the bomb was a 
dud, it caused damage.  The Veteran has recounted ever 
increasing nightmares and intrusive thoughts about the 
incident over the past few years.  He observed that since he 
and his wife retired to a home on Cape Cod, he has had 
increasing anxiety.  He is now caring for his ailing wife and 
this along with his recollections of war-time trauma have 
been noted as significant stressors by mental health 
personnel.  

While the Veteran had a successful life working and raising 
children with his wife for many years, the record documents 
significant anxiety symptoms since the date of his claim.  VA 
treatment records show that he began seeking VA treatment in 
2005.  At a June 2005 psychology consult, he reported that he 
had suppressed his memories over the years but that over the 
last four years since he and his wife had moved to a quiet 
retirement area they had surfaced.  He now experienced 
frequent nightmares of the ship filling up with water up to 
his neck.  He found that when he visited things, such as a 
ship, or when he heard others talk of their war experiences, 
he felt he was back in the stressful, life threatening 
situation.  He stated he had poor sleep patterns lately in 
part due to the nightmares.  The Veteran expressed a desire 
not to take medication or seek treatment, and he felt his 
memory was intact.  

VA examination in August 2005 revealed increasing complaints 
of ongoing nightmares.  Mental status examination disclosed 
some memory loss though the Veteran himself did not perceive 
this and trouble with cognition especially involving 
arithmetic.  It was noted that he was caring for his ailing 
wife and that their activities had consequently become more 
restricted, which was depressing.  

The diagnosis was anxiety disorder, not otherwise specified.  
Current stressors were considered moderate and included 
caring for his ailing wife and coping with intrusive thoughts 
and nightmares associated with World War II combat.  The 
Global Assessment of Functioning (GAF) score was 65.  

The Board has considered the evidence and finds there is a 
question as to which of two evaluations shall be applied, the 
10 percent or the 30 percent.  Considering his nightmares, 
intrusive thoughts and memory impairment, the higher or 30 
percent evaluation will be assigned, because the disability 
picture more nearly approximates the criteria required for 
that rating.  The findings are sufficiently characteristic of 
the 30 percent rating criteria and there is a coordination 
between that rating and the Veteran's documented impairment 
of function.  

The Board notes, however, that the evidence does not show 
that the Veteran has manifested any of the symptoms 
associated with a rating in excess of 30 percent.  In 
addition, the assigned GAF score of 65 is indicative of only 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) 
at 32).  The GAF score of 65 does not support the presence of 
more than the occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks contemplated by a 30 percent rating, nor does any of 
the other evidence of record.  Accordingly, the Board 
concludes that a rating in excess of 30 percent is not in 
order.

Consideration has been given to assigning a staged rating in 
excess of 30 percent; however, at no time during the period 
in question has the disability warranted a higher rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating of 30 percent, but not 
higher, for an anxiety disorder with depression is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


